Citation Nr: 0418791	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  04-04 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), depression, kidney disorder, Type II 
diabetes mellitus as secondary to Agent Orange (AO) exposure, 
alcohol dependence claimed as secondary to depression/PTSD, 
heart disease claimed as secondary to alcohol dependence and 
depression, and hypertension, to include as secondary to PTSD 
and stress.  

2.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU). 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The claimant served on active duty with the United States Air 
Force from July 1963 to July 1967, but did not serve in the 
Republic of Vietnam or the Republic of South Korea.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of January 2003 and 
February 2003 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO provided a VCAA notice letter to the veteran which is 
marginally compliant with Quartuccio, supra, in November 
2002.
The claimant requested a hearing before a Veterans Law Judge 
of the Board, in his Substantive Appeal (VA Form 9), dated in 
January 2004.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire for one.  It is incumbent upon the RO to schedule the 
appellant for such a hearing.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

This case is REMANDED to the VBA AMC for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The claims file must be reviewed by 
the VBA AMC to ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied 
with and satisfied.  See also 38 C.F.R. 
§ 3.159 (2003).  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The representative at the RO should be 
given an opportunity to review the claims 
folder and submit a presentation on behalf 
of the appellant.

4.  After a reasonable period of time has 
been afforded the representative to review 
the claims folder and submit a 
presentation, the appellant should be 
scheduled to appear at a travel Board 
hearing at the RO before a Veterans Law 
Judge of the Board, as soon as it may be 
feasible.  Notice should be sent to the 
appellant and his representative, a copy 
of which should be associated with the 
claims file.

5.  The appellant should be asked to 
submit any other information, evidence, or 
arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action unless otherwise notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


